EXHIBIT 10.4
 
 
 
 
THIS NOTE HAS BEEN ACQUIRED FOR INVESTMENT AND NOT WITH A VIEW TO, OR IN
CONNECTION WITH, THE SALE OR DISTRIBUTION THEREOF IN VIOLATION OF APPLICABLE
SECURITIES LAWS, AND HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933
AND MAY NOT BE SOLD, TRANSFERRED OR ASSIGNED UNLESS COVERED BY AN EFFECTIVE
REGISTRATION STATEMENT UNDER SAID ACT OR AN OPINION OF COUNSEL SATISFACTORY TO
THE ISSUER TO THE EFFECT THAT ANY SUCH TRANSFER IS EXEMPT FROM SUCH
REGISTRATION.
 


 
INDIA GLOBALIZATION CAPITAL, INC.
 
FORM PROMISSORY NOTE
 
$_________________
_____________, 20__
 
Bethesda, MD 

 
 
 
FOR VALUE RECEIVED, India Globalization Capital, Inc., a Maryland corporation
(the “Company”), hereby promises to pay to the order of ____________ or its
assigns (“Holder”) the amount of _______________ ($____________) plus interest,
as hereinafter set forth.
 
This Promissory Note (this “Note”) is issued pursuant to a Note Purchase
Agreement dated of even date herewith (the “Purchase Agreement”) among the
Company, Holder, and certain other lenders who are signatories thereto (the
“Other Lenders”).  This Note and the Company’s payment obligations hereunder are
secured pursuant to the terms of that certain Pledge Agreement dated of even
date herewith among the Company, Holder, and the Other Lenders.
 
The provisions of this Note are a statement of the rights of Holder and the
conditions to which this Note is subject and to which Holder, by the acceptance
of this Note, agrees.
 
1.         Principal and Interest.
 
1.1  This Note shall bear simple interest from the date of issuance of this Note
until paid in full on the Maturity Date (as hereinafter defined), at a rate
equal to 5.00% per annum.  This Note, including all accrued but unpaid interest
earned on the principal amount of this Note, shall be due and payable on the
earlier of (a) one year from the date of the issuance of this Note or (b) 10
Business Days (as hereinafter defined) following the consummation of a Business
Combination (the “Maturity Date”).  A “Business Combination” means the
acquisition by the Company or any of its affiliates, whether by merger, capital
stock exchange, asset or stock acquisition or other similar type of transaction
or a combination of any of the foregoing, of one or more operating businesses
with its or their primary operations in India having collectively, a fair market
value of at least 80% of the Company’s net assets at the time of such
acquisition; provided, that any acquisition of multiple operating businesses
shall occur contemporaneously with one another.  If any payment of principal or
interest on this Note is due on a day that is not a Business Day (as hereinafter
defined), such payment shall be due on the next succeeding Business Day, and
such extension of time shall be taken into account in calculating the amount of
the interest payable under this Note.  “Business Day” means any day other than
Saturday, Sunday, or legal Holiday in New York.
 
1.2  Payments of both principal and interest are to be made at the address of
Holder set forth in Section 5 below or at such other place in the United States
as Holder shall designate to the Company in writing, in lawful money of the
United Sates of America.  Interest on this Note shall be computed based on a
360-day year and actual days elapsed. Upon payment in full of this Note in
accordance with this Section 1, all rights with respect to this Note shall
terminate, whether or not the Note has been surrendered for cancellation, and
the Company will be forever released from all of its obligations and liabilities
under this Note.
 
1.3  Notwithstanding anything else set forth herein, the Company may pre-pay
this Note in whole or in part at anytime and from time to time without
penalty.  However, no pre-payment or payment-in-full of this Note shall alter
the rights of Holder under the Purchase Agreement to receive IGC Shares (as
defined thereunder) in accordance with the terms and subject to the conditions
set forth in the Purchase Agreement.
 
1

--------------------------------------------------------------------------------


 
1.4  Except in the event of the approval of a Business Combination by a majority
of the shares of common stock issued by the Company in the initial public
offering of such stock (the “Public Offering”), Holder agrees, acknowledges and
accepts that it shall not be entitled to repayment of this Note out of the trust
account holding the proceeds of the Public Offering and hereby irrevocably and
unconditionally waives any right, title or interest in or to any payment out of
such trust account whatsoever.
 
2.         Assignment.  Subject to the restrictions on transfer described in
Section 4 hereof, the rights and obligations of the Company and Holder of this
Note shall be binding upon and benefit the successors, assigns, heirs,
administrators and transferees of the parties.  Effective upon any such
assignment, the person or entity to which such rights, interests and obligations
were assigned shall have and exercise all of Holder’s rights, interests and
obligations hereunder as if such person or entity were the original Holder of
this Note.  Without limiting the generality of the foregoing, the Company may
assign this Note and its rights, duties and obligations hereunder to India
Globalization Capital, Mauritius, Limited upon (a) the dissolution (voluntarily
or involuntarily) of the Company or (b) the failure of a majority of the shares
of common stock issued by the Company in the Public Offering, to approve a
Business Combination at a meeting duly called for such purpose.
 
3.        Waiver and Amendment.  Any provision of this Note may be amended,
waived or modified (either generally or in a particular instance, either
retroactively or prospectively, and either for a specified period of time or
indefinitely), upon the written consent of the Company and of Holder.
 
4.        Transfer of This Note.  With respect to any offer, sale or other
disposition of this Note, which in any case shall be subject to the terms and
conditions set forth in the Purchase Agreement, Holder will give written notice
to the Company prior thereto, describing briefly the manner thereof.  Unless the
Company reasonably determines that such transfer would violate applicable
securities laws, and notifies Holder thereof within 10 Business Days after
receiving notice of the transfer, Holder may effect such transfer, subject to
the Purchase Agreement.  Each Note thus transferred and each certificate
representing the securities thus transferred shall bear a legend as to the
applicable restrictions on transferability in order to ensure compliance with
the Securities Act, unless in the opinion of counsel for the Company such legend
is not required in order to ensure compliance with the Securities Act.  The
Company may issue stop transfer instructions to its transfer agent in connection
with such restrictions.
 
5.        Notices.  Any notice, request, other communication or payment required
or permitted hereunder shall be in writing and shall be deemed to have been
given upon delivery if personally delivered, or five Business Days after deposit
if deposited in the United States mail for mailing by certified mail, postage
prepaid, and addressed as follows:
 
If to Company:                                  India Globalization Capital,
Inc.
4336 Montgomery Avenue
Bethesda, MD  20814
Attention:  Ram Mukunda


and


P.O. Box 60642
Potomac, MD  20859


Telecopier:  (240) 465-0273
Phone:  (301) 983-0998
Email:  ram@indiaglobal.com


With a copy to:                                 Shulman, Rogers, Gandal, Pordy &
Ecker, P.A.
11921 Rockville Pike, Suite 300
Rockville, MD 20852
Attention:  Scott Museles
Telecopier:  (301) 230-5200
Phone:  (301) 230-2891
 
If to Holder:                                        At the address indicated on
the signature page hereto.
 
Each of the above addressees may change its address for purposes of this
Section 5 by giving to the other addressee notice of such new address in
conformance with this Section 5.
 
2

--------------------------------------------------------------------------------


 
6.        Loss, Theft or Destruction of Note.  Upon receipt by the Company of
evidence reasonably satisfactory to it of the loss, theft or destruction of this
Note and of indemnity or security reasonably satisfactory to it, the Company
will make and deliver a new Note which shall carry the same rights to interest
(unpaid and to accrue) carried by this Note, stating that such Note is issued in
replacement of this Note, making reference to the original date of issuance of
this Note (and any successors hereto) and dated as of such cancellation, in lieu
of this Note.
 
7.         Usury Disclosure.  Regardless of any provision contained in this
Note, it is expressly stipulated and agreed that the intent of Holder and the
Company is to comply at all times with all usury and other laws relating to this
Note.  If the laws of the State of Maryland would now or hereafter render
usurious, or are revised, repealed or judicially interpreted so as to render
usurious, the indebtedness evidenced by this Note, or if any prepayment by the
Company results in the Company’s having paid any interest in excess of that
permitted by law, then it is Holder’s and the Company’s express intent that all
excess amounts theretofore collected by Holder be credited to the principal
balance of this Note (or, if this Note has been paid in full, refunded to the
Company), and the provisions of this Note immediately be deemed reformed and the
amounts therefor collectible hereunder reduced, without the necessity of
execution of any new document, so as to comply with the then applicable law, but
so as to permit the recovery of the fullest amount otherwise called for
hereunder.
 
8.        Accredited Investor.  Holder represents and warrants that he/she/it is
an “accredited investor” within the meaning of the Rule 501 of Regulation D
promulgated under the Securities Act of 1933 as amended and as presently in
effect.
 
9.         Governing Law.  This Note is being delivered in, for all purposes
shall be construed in accordance with, and governed by the laws of the State of
Maryland, without regard to the conflicts of laws provisions thereof.
 
10.      Issue Date.  The provisions of this Note shall be construed and shall
be given effect in all respects as if this Note had been issued and delivered by
the Company on the earlier of the date hereof or the date of issuance of any
Note for which this Note is issued in replacement.  This Note shall be binding
upon any successors or assigns of the Company.
 
11.      Heading; References.  All headings used herein are used for convenience
only and shall not be used to construe or interpret this Note.  Except as
otherwise indicated, all references herein to Sections refer to Sections hereof.
 
12.      Waiver by the Company.  The Company hereby waives demand, notice,
presentment, protest and notice of dishonor.
 
13.      Delays.  No delay by Holder in exercising any power or right hereunder
shall operate as a waiver of any power or right.
 
14.      Severability.  If one or more provisions of this Note are held to be
unenforceable under applicable law, such provision shall be excluded from this
Note and the balance of the Note shall be interpreted as if such provision were
so excluded and shall be enforceable in accordance with its terms.
 
15.      No Impairment.  The Company will not, by any voluntary action, avoid or
seek to avoid the observance or performance of any of the terms to be observed
or performed hereunder by the Company, but will at all times in good faith
assist in the carrying out of all the provisions of this Note and in the taking
of all such action as may be necessary or appropriate in order to protect the
rights of Holder of this Note against impairment.
 
* * * *
 
3

--------------------------------------------------------------------------------


 
 
IN WITNESS WHEREOF, the undersigned has caused this Note to be executed in its
corporate name and this Note to be dated, issued and delivered, all on the date
first above written.
 
INDIA GLOBALIZATION CAPITAL, INC.
a Maryland corporation
 
By:                                                                            
 
Print
Name:                                                                         
 
Title:                                                                           
 
Accepted and Agreed to:
 
HOLDER:
 
                                                                                                                                                                                  
                                                                                               
Print Name of Holder
 
By:                                                                           
(Signature)
 
                                                                                                                                                                                  
                                                                                               
(Print Name, if signing on behalf of entity)
 
                                                                                                                                                                                  
Title (if applicable)


Address:                                                                                                                      
                                                                                                                                                                                  
                                                                                                                                                                                  


 


 
4

--------------------------------------------------------------------------------




ASSIGNMENT FORM
 
(To Assign the foregoing Note, execute
this form and supply required information.)


FOR VALUE RECEIVED, an interest corresponding to the unpaid principal amount of
the foregoing Note and all rights evidenced thereby are hereby assigned to
 
                                                                                                                                                            
(Please Print)
 


whose address
is                                                                                                                                                             
 
                                                                                                                                                                                          
 


 
Dated:                                                      
 
Holder’s
Signature:                                                                                                
 
Holder’s
Address:                                                                                                  
                                                                                                             
 


 
Signature
Guaranteed:                                                                                            
    
 
NOTE:
The signature to this Assignment Form must correspond with the name as it
appears on the face of the Note, without alteration or enlargement or any change
whatever, and must be guaranteed by a bank or trust company. Officers of
corporations and those acting in a fiduciary or other representative capacity
should file proper evidence of authority to assign the foregoing Note.

 


 


5

--------------------------------------------------------------------------------

